                  Case 18-17954         Doc 58   Filed 09/10/19   Page 1 of 7



                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF MARYLAND
                                   Baltimore Division

IN RE:

MANNY O. AMOAKO                                     Chapter 13
                                                    Case No. 18-17954-NVA
              Debtor

U.S. BANK NATIONAL ASSOCIATION

              Movant

v.

MANNY O. AMOAKO
5406 PHELPS LUCK DR.
COLUMBIA, MD 21045
         (Debtor)

MAYFAIR A. AMOAKO
5406 PHELPS LUCK DRIVE
COLUMBIA, MD 21045
         (Co-Debtor)

NANCY SPENCER GRIGSBY
185 ADMIRAL COCHRANE DR.
SUITE 240
ANNAPOLIS, MD 21401
          (Trustee)

       Respondents
MOTION FOR RELIEF FROM AUTOMATIC STAY AND CO-DEBTOR AUTOMATIC
                 STAY PURSUANT TO 11 U.S.C. § 1301(c)(3)
         U.S. Bank National Association (“Movant”) by undersigned counsel, respectfully moves

this Honorable Court to terminate the Automatic Stay and Co-Debtor Automatic Stay as to the

real property located at 5406 Phelps Luck Drive, Columbia, MD 21045 (“Property”), and, as

grounds therefore, states as follows:

         1.     This proceeding seeking relief under 11 U.S.C. § 362(d) and 11 U.S.C. §

1301(c)(3) of the U.S. Bankruptcy Code is a contested matter within the meaning of 9014 and
                  Case 18-17954       Doc 58     Filed 09/10/19    Page 2 of 7



4001 of the Federal Rules of Bankruptcy Procedure, and this court has jurisdiction over this

matter pursuant to 28 U.S.C. § 157. This is a core proceeding pursuant to 28 U.S.C. §

157(b)(2)(G) and (b)(2)(O). Venue is proper pursuant to 28 U.S.C. § 1409(a).

       2.      On June 12, 2018, the above named Debtor, Manny O. Amoako (“Debtor”), filed

in this court a Petition under Chapter 13 of the United States Bankruptcy Code. Nancy Spencer

Grigsby was appointed Chapter 13 Trustee.

                                            COUNT 1
                                  RELIEF FROM AUTOMATIC STAY

       3.      On or about April 20, 2012, Manny O. Amoako and Mayfair A. Amoako

(collectively the “Obligors”) executed and delivered to Carrollton Mortgage Services, a Division

of Carrollton Bank, a Maryland Corporation, a Note in the amount of TWO HUNDRED

NINETY-ONE THOUSAND NINE HUNDRED SEVEN DOLLARS AND NO CENTS

($291,907.00), plus interest at the fixed rate of 4.125%, to be paid over thirty (30) years. A copy

of the Note is attached as Exhibit A and incorporated herein.

       4.      To secure the repayment of the sums due under the Note, Manny O. Amoako and

Mayfair A. Amoako executed and delivered to Carrollton Mortgage Services, a Division of

Carrollton Bank, a Maryland Corporation, a Deed of Trust dated April 20, 2012, encumbering

the real property (“Property”) more particularly described in the Deed of Trust:




which has the address of 5406 Phelps Luck Drive, Columbia, MD 21045. A copy of the Deed of

Trust is attached as Exhibit B and incorporated herein.
                  Case 18-17954        Doc 58     Filed 09/10/19     Page 3 of 7



        5.     The Note and Deed of Trust were later transferred to Movant and Movant is the

current holder of the Note and Deed of Trust. A copy of the Assignment is attached as Exhibit

C and incorporated herein.

        6.     The Debtor agreed to a permanent modification of the loan described above. The

loan modification agreements are attached as Exhibit D and incorporated herein.

        7.     Debtor(s) executed a promissory note secured by a mortgage or deed of trust. The

promissory note is either made payable to Creditor or has been duly indorsed. Creditor, directly

or through an agent, has possession of the promissory note. Creditor is the original mortgagee or

beneficiary or the assignee of the mortgage or deed of trust.

        8.     As of August 28, 2019, Debtor owes an unpaid principal balance of $236,480.87

under the Note, plus additional accruing interest, late charges, attorneys’ fees and costs.

Unpaid Principal Balance                            $236,480.87
Unpaid, Accrued Interest                              $13,957.99
Escrow Advance                                        $17,819.08
PMIMIP Advance                                           $236.15
Less: Partial Payments                               ($3,834.55)
Total Outstanding Obligations                      $264,659.54


        9.     As of August 28, 2019, Debtor is post-petition due for March 1, 2019, which

includes the following missed payments:

Number of     From                    To                     Payment Amount        Total Due
Missed
Payments
2             March 1, 2019           April 1, 2019                   $1,927.00       $3,854.00
4             May 1, 2019             August 1, 2019                  $1,932.93       $7,731.72
                                                                      Suspense:       ($684.00)

                                                       Total Payments Past Due      $10,901.72
                  Case 18-17954       Doc 58     Filed 09/10/19     Page 4 of 7



        10.    A copy of the post-petition payment history is attached as Exhibit E and

incorporated herein.

        11.    The 2019 value of the property is $312,267.00, according to the Tax Assessor's

Office. A copy of the Tax Assessment is attached as Exhibit F and incorporated herein.

        12.    The Debtor is in default under the Note.

        13.    The Debtor has not and cannot offer Movant adequate protection of its interest in

the Property, and Movant avers it is not adequately protected.

        14.    That the Debtor‘s account delinquency constitute cause for relief from the

automatic stay.

                                      COUNT II
                            RELIEF FROM CO-DEBTOR AUTOMATIC STAY

        15.    The allegations of paragraphs 1 through 14 are incorporated by reference herein.

        16.    Movant will be irreparably harmed by the continuation of the Co-Debtor

Automatic Stay.

        17.    Cause exists to terminate the Co-Debtor Automatic Stay.

       WHEREFORE, U.S. Bank National Association, prays that this Court issue an Order

terminating or modifying the Automatic Stay under 11 U.S.C. § 362 and Co-Debtor Automatic

Stay under 11 U.S.C. § 1301 as to the property located at 5406 Phelps Luck Drive, Columbia,

MD 21045, and granting the following:

       a.      Relief from the Automatic Stay and Co-Debtor Automatic Stay allowing Movant

to proceed under applicable non-bankruptcy law to enforce its remedies to foreclose upon and

obtain possession of the Property and/or allowing Movant, through its agents, servicers and

representatives to contact Debtor and/or Debtor‘s counsel for the purpose of engaging in

discussions and consideration for possible loss mitigation options, solutions and/or resolutions
                  Case 18-17954        Doc 58         Filed 09/10/19   Page 5 of 7



with regard to the underlying mortgage and note, including, but not limited to loan modification,

deed in lieu or other loss mitigation alternatives.

       b.      That the Order be binding and effective despite any conversion of this bankruptcy

case to a case under any other chapter of Title 11 of the United States Code.

       c.      That the 14-day stay described by Bankruptcy Rule 4001(a)(3) be waived.

       d.      That it be exempted from further compliance with Fed. R. Bankr. P. 3002.1 in the

instant bankruptcy case.

       e.      For such other relief as the Court deems proper.


Date: September 10, 2019

                                               Respectfully submitted,

                                               /s/ Elizabeth M. Abood-Carroll
                                               John E. Tarburton, Bar #26398
                                               Elizabeth M. Abood-Carroll, Bar #20631
                                               Orlans PC
                                               PO Box 2548
                                               Leesburg, VA 20177
                                               (703) 777-7101
                                               Attorneys for U.S. Bank National Association
                                               jtarburton@orlans.com
                                               eabood-carroll@orlans.com
                  Case 18-17954       Doc 58     Filed 09/10/19      Page 6 of 7



                                 CERTIFICATE OF SERVICE

       The undersigned states that on September 10, 2019, copies of the foregoing Motion for
Relief from Automatic Stay and Co-Debtor Automatic Stay were filed with the Clerk of the
Court using the ECF system, which will send notification of such filing to the following:

Nancy Spencer Grigsby
185 Admiral Cochrane Dr.
Suite 240
Annapolis, MD 21401
grigsbyecf@ch13md.com
Bankruptcy Trustee

Kim D. Parker
Law Offices of Kim Parker, P.A.
2123 Maryland Avenue
Baltimore, MD 21218
kp@kimparkerlaw.com
Debtor’s Attorney

and I hereby certify that I have caused to be mailed by first class mail, postage prepaid, copies of
the foregoing Motion for Relief from Automatic Stay and Co-Debtor Automatic Stay to the
following non-ECF participants:

Manny O. Amoako
5406 Phelps Luck Dr.
Columbia, MD 21045
Debtor

Mayfair A. Amoako
5406 Phelps Luck Drive
Columbia, MD 21045
Co-Debtor

                                               /s/ Elizabeth M. Abood-Carroll
                                              John E. Tarburton, Esquire
                                              Elizabeth M. Abood-Carroll, Esquire
       Case 18-17954   Doc 58   Filed 09/10/19    Page 7 of 7



                  Post-Petition Payment History

Due Date                                 Payment Amount Due

3/1/2019                                               $1,927.00
4/1/2019                                               $1,927.00
5/1/2019                                               $1,932.93
6/1/2019                                               $1,932.93
7/1/2019                                               $1,932.93
8/1/2019                                               $1,932.93
                         Suspense:                     ($684.00)
                            Total:                    $10,901.72
